Citation Nr: 1802473	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-39 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral tinea pedis with onychomycosis and chronic urticarial dermographic response allergy condition (previously referred to as chronic urticarial dermographic response with fungal infection of feet and nails).

2. Entitlement to a rating in excess of 10 percent prior to January 28, 2011 for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)).

3. Entitlement to a rating in excess of 30 percent from January 28, 2011 to June 11, 2014 for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)).

4.Entitlement to a rating in excess of 50 percent after June 11, 2014 for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)).

5. Entitlement to a compensable rating prior to June 27, 2014 for migraine headaches (previously evaluated with psychoneurosis).

6. Entitlement to a rating in excess of 30 percent after June 27, 2014 for migraine headaches (previously evaluated with psychoneurosis).

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for chronic pneumonia.

9. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing in this matter was held on April 20, 2012 in Denver, Colorado. The transcript is of record. 

The Veteran's rating for an acquired psychiatric disorder was increased to 30 percent on January 28, 2011 and then to 50 percent on June 11, 2014. As these increases do not represent a full grant of benefits sought, the issue remains on appeal.

This case was previously before the Board in October 2012, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. Throughout the period on appeal, bilateral tinea pedis with onychomycosis and chronic urticarial dermographic response allergy condition (previously referred to as chronic urticarial dermographic response with fungal infection of feet and nails) was manifested by symptoms affecting less than 5 percent of the body, and 0 percent of exposed areas. Medication was not required to treat the condition.

2. For the period prior to January 28, 2011, unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) was manifested by anxiety, depression, sleep impairment, and panic attacks occurring once a week or less often, which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

3. For the period from January 28, 2011 to June 14, 2014, unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) was manifested by anxiety, depression, sleep impairment, and panic attacks occurring once a week or less often, which resulted in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

4. For the period after June 14, 2014, unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) was manifested by depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss, and flattened affect, which resulted in occupational and social impairment with reduced reliability and productivity.

5. Throughout the period on appeal the Veteran's migraine headaches (previously evaluated with psychoneurosis) were manifested by migraines occurring once a month, with a duration of less than one day.

6. Chronic pneumonia is not attributable to service.

7. Sleep apnea is not attributable to service.

8. Erectile dysfunction, to include as secondary to a service-connected disease or injury, is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bilateral tinea pedis with onychomycosis and chronic urticarial dermographic response allergy condition have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2017). 

2. The criteria for a 30 percent rating, but no higher, for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) prior to January 28, 2011 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9432 (2017).

3. The criteria for a rating in excess of 30 percent for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) from January 28, 2011 to June 11, 2014 have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9432 (2017).

4. The criteria for a rating in excess of 50 percent for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) after June 11, 2014 have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9432 (2017).

5. The criteria for a 30 percent rating, but no higher, for migraine headaches (previously evaluated with psychoneurosis) have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

6. The criteria for a rating in excess of 30 percent for migraine headaches (previously evaluated with psychoneurosis) have not been met or approximated. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).

7. Sleep apnea was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8. Chronic pneumonia was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9. Erectile dysfunction, to include as secondary to service-connected disease or injury, was not incurred in or aggravated by service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. During the hearing, the VLJ clarified the issues, asked if there was any outstanding evidence, explained the concept of service connection, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App. 505 (2007). This practice is known as staged ratings. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

I. Bilateral tinea pedis with onychomycosis and chronic urticarial dermographic response allergy condition (previously referred to as chronic urticarial dermographic response with fungal infection of feet and nails).

The Veteran's bilateral tinea pedis with onychomycosis and chronic urticarial dermographic response allergy condition (previously referred to as chronic urticarial dermographic response with fungal infection of feet and nails) is rated at 10 percent under Diagnostic Code 7806, but he asserts that this rating does not accurately depict the severity of his condition. DC 7806 provides for a 10 percent rating when the skin condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, DC 7806. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

During the period on appeal, the Veteran has made no statements as to the severity of his skin condition, only stating that the rating should be increased.

The Veteran was provided with VA examination in January 2011, December 2012, and June 2014. In January 2011, the examiner found that the total body surface area affected was three percent and that the total exposed area affected was zero percent. The examiner also noted that the Veteran had not been taking corticosteroids or immunosuppressant drugs for his condition.

At his December 2012 examination, the examiner noted that the total body area affected was less than five percent and that there was no exposed area affected. The examiner further noted that the Veteran had taken no systemic corticosteroids or immunosuppressant drugs for the condition. In June 2014, the VA examiner found that the total affected body area was less than five percent, and there was no exposed area affected. The examiner noted that the Veteran had taken no systemic corticosteroids or immunosuppressant drugs for the condition.

There is no evidence that any of the VA examiners were not competent or credible, and as the opinions were based on the Veteran's medical records and an objective examination conducted at the time, the Board finds the reports are entitled to significant probative weight with respect to the severity of the Veteran's skin condition at the time of the examinations. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). 

There are no other relevant treatment records in the file. Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted in this case. All of the objective medical evidence shows that the Veteran's skin condition does not meet the criteria required for a 30 percent rating. The total body area affected is well under 20 percent, as is the exposed body area affected, and there is no evidence of use of corticosteroids or immunosuppressant drugs, nor is there any evidence of scarring. This was true throughout the appeal period. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected skin condition. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety))

The Veteran's unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) was rated under two different diagnostic codes during the period on appeal. Prior to June 11, 2014, the Veteran's acquired psychiatric disorder and migraines were rated together, using DC 9400. As of June 11, 2014, the RO separated the acquired psychiatric disorder and migraines and rated them individually under DCs 9432 and 8100. The Board finds that it is more accurate to rate the acquired psychiatric disorder and migraines separately throughout the period on appeal. As the rating prior to 2011 was 10 percent, and the Board is granting an increase to 30 percent for that time under the new code, the switch does not result in a rating reduction. Accordingly, the Board's analysis will proceed under DC 9432.

DC 9432 is rated using the General Rating Formula for Mental Disorders. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when there is "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 38 C.F.R. § 4.130, DC 9432.  

A 30 percent rating is warranted when there is "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is warranted when there is "occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships." Id.

A 70 percent rating is warranted when there is "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships." Id.

A 100 percent rating is warranted when there is "total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name." Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117.

Period prior to January 28, 2011

Prior to January 28, 2011, the Veteran was rated at 10 percent. 

The only medical records or statements from the Veteran regarding his condition prior to January 28, 2011 are found in his VA examination in May 2008. He reported there that he had depression, decreased motivation, sleep disturbances, occasional panic attacks, and frequent anxiety, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The examiner noted that the Veteran was still working at the job he had held for 14 years and that he was involved with a number of community activities. The examiner further noted that the Veteran had good personal hygiene and was able to perform activities of daily living. The Veteran was not taking any medication for his depression or anxiety at that point. 

The Board finds that the Veteran's symptoms prior to January 28, 2011 most closely approximate the criteria for a 30 percent rating. Although, he was very active in his community, participating in the Masons, Shriners, Scottish Rite, and a chorus, the Veteran suffered from sleep impairment, depression, anxiety, and low motivation. His relationship with family members was also strained. The Veteran's symptoms at that point more closely approximate the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. Further, these are the same symptoms present on the January 2011 examination report, which were found to be productive of a 30 percent rating. The examiners merely differed in their assessment of the degree of occupational and social impairment. When there is debate as to which rating is warranted, the higher rating is assigned. 38 C.F.R. § 4.7. Therefore, an increase to 30 percent is granted.

However, a rating in excess of 30 percent is not warranted for this time period. To warrant a rating of 50 percent, his symptoms would have to result in occupational and social impairment with reduced reliability and productivity. There is no indication that his impairment was this severe. The Veteran remained active in community activities, indicating that he was able to establish and maintain relationships. He was still working, without any issues, in the job he had held for 14 years, indicating that he did not have occupational impairment with reduced reliability. His symptoms during this period do not warrant a rating in excess of 30 percent.  

Period prior to June 11, 2014

For the period prior to June 11, 2014, the Veteran was rated at 30 percent. 

During this period the Veteran stated that he suffered from anxiety, depression, and chronic sleep impairment, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). He stated at his hearing in April 2012 that he did not get out of the house very much anymore and that he was not as active with the Masons as he had been in the past. 

Treatment records from this period reflect that the Veteran had anxiety and chronic sleep impairment. They also show that he had an improved relationship with his daughter and grandchildren. He continued to participate in social activities, though not at the level of leadership, as he had done previously. 

At his VA examination in January 2011, the VA examiner noted anxiety, panic attacks, and chronic sleep impairment. The examiner further noted that the Veteran was working full time for the post office, and that he was able to do his work satisfactorily, although he had to leave early one to three times per week. The examiner found that the Veteran's personal hygiene was normal and that he displayed symptoms of mild memory loss. His overall impairment was described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The Veteran received another VA examination in January 2013. The examiner again found the same level of impairment, noting that the Veteran had good personal hygiene, was able to maintain daily activities, had an improved relationship with his daughter, did not display inappropriate behavior, and showed no signs of impaired social functioning. The examiner also noted depressed mood, anxiety, and chronic sleep impairment, and that the Veteran lived alone, spending most of his time on renovating his home. 

The Board finds that the Veteran's symptoms prior to June 11, 2014 most closely approximate the criteria for a 30 percent rating. The Veteran had sleep impairment, depression, and anxiety. He occasionally had to leave work early and was no longer as involved with community organizations as he had been previously. He retired from his job, but this was not a result of his symptoms. 

To warrant a rating of 50 percent, his symptoms would have to result in occupational and social impairment with reduced reliability and productivity. There is no indication that his impairment was this severe. He mended his relationship with his daughter and expressed interest in finding a new partner. He spent most of his time working on projects around his house, indicating ability to participate in productive activities. He was still a member of the Masons and was a ham radio operator, indicating an ability to maintain relationships. The Veteran's symptoms, though increased in severity, did not cause occupational and social impairment which would warrant a rating higher than 30 percent. Therefore, a rating in excess of 30 percent is not warranted.  

Period after June 11, 2014

The Veteran has been rated at 50 percent since June 11, 2014. 

There are no relevant treatment records or statements from the Veteran during this time period other than the VA examination. 

The Veteran received a VA examination in June 2014. The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood. Occupational and social impairment level was noted with reduced reliability and productivity. The examiner observed that the Veteran's impairment was worse than at his previous examination due to decreased socialization and community involvement. However, the Veteran was still capable of everyday tasks, exhibited no high risk behaviors, and had no impaired cognition or judgment. There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physical evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight. See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).\

The Board finds that the Veteran's symptoms after June 11, 2014 most closely approximate the criteria for a 50 percent rating. The Veteran had increased depression due to increased social isolation. However, to warrant a 70 percent rating, occupational and social impairment with deficiencies in most areas is required. The Veteran did not have deficiencies in most areas. He was able to maintain a relationship with his daughter. He was able to take care of everyday tasks, such as personal hygiene. His anxiety and depression were not constant and did not affect his ability to function independently, and he did not suffer from cognitive impairment. The increase in his social isolation, depressed mood and flattened affect warrant a rating higher than 30 percent, but do not rise to the level of 70 percent. Therefore, a rating in excess of 50 percent is not warranted.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 50 percent for the Veteran's service-acquired psychiatric disorder. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Migraine headaches (previously evaluated with psychoneurosis)

The AOJ prepared a rating decision as follows:

MIGRAINE HEADACHES (PREVIOUSLY EVALUATED WITH PSYCHONEUROSIS)
Service Connected, Vietnam Era, Incurred
Static Disability
0% from 06/11/2014
30% from 06/27/2014

The assignment of a noncompensable evaluation for a matter of days violates the rule regarding stabilization of ratings. 38 C.F.R. § 3.344.

Prior to June 27, 2014, there are no medical treatment records or statements from the Veteran indicating the severity of his chronic migraines. However, the statements provided to by the Veteran during his June 2014 VA examination indicate that the symptoms reported there are indicative of the level of severity of the migraines throughout the period on appeal. As such, it follows that the same rating is warranted. Therefore, the 30 percent rating granted after the examination is extended throughout the appeal period. 

The Veteran's chronic migraines are currently rated at 30 percent under Diagnostic Code 8100. DC 8100 provides for a 30 percent rating when the Veteran has characteristic prostrating attacks on an average once a month. 38 C.F.R. § 4.124(a), DC 8100. A 50 percent rating is warranted when the Veteran has very frequent complete prostrating and prolonged attacks productive of severe economic inadaptability. Id.

The Veteran was provided with a VA examination for his migraines on June 27, 2014. The examiner found that the Veteran has migraines approximately once per month, with a duration of less than a day. There is no evidence the VA examiner was not competent or credible, and as the opinion was based on the Veteran's medical records and an objective examination conducted at the time, the Board finds the report is entitled to significant probative weight with respect to the severity of the Veteran's chronic migraines at the time of the examination. Nieves-Rodriguez, 22 Vet. App. 295. 

There are no other medical records or statements that address the severity of the Veteran's migraines. Accordingly the Board finds that the preponderance of the evidence weighs against a finding that a rating in excess of 30 percent is warranted in this case. The credible evidence does not suggest that the Veteran has very frequent complete prostrating and prolonged attacks productive of severe economic inadaptability. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 30 percent for the Veteran's service-connected migraines. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be granted upon a finding that a current disability is the result of an in-service injury or disease. 38 U.S.C. § 1110; 38 C.F.R. §3.303(a).  Evidence must show (1) a current disability, (2) in-service incurrence of an injury or disease, and (3) a causal relationship between the disability and in-service event. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

I. Sleep Apnea

The Veteran seeks service connection for sleep apnea. 

Treatment records reflect a diagnosis and treatment for sleep apnea. The Veteran has stated that his sleep apnea symptoms began in service. He is competent to report his symptoms, but not whether they were attributable to sleep apnea. Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, there is no record or complaint of sleep apnea in service. At separation, the examiner found that the Veteran's mouth and throat were normal, as well as his lungs, chest, and sinuses. The Veteran reported to the examiner a history of sinusitis, bronchitis, and asthma, but made no mention of sleep apnea or difficulty sleeping. Similarly, during his medical board hearing prior to his discharge, he was invited to explain his medical problems and again made no mention of sleep apnea or difficulty sleeping. The Board finds that the Veteran's statements on this matter are inconsistent and therefore of no probative value. 

Without evidence of an in-service disease or injury, service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

II. Chronic Pneumonia 

The Veteran seeks service connection for chronic pneumonia. Treatment records indicate that the Veteran was treated for a respiratory infection in November 2010. However, there is no evidence of residuals or of an ongoing disability. Without a current disability, service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction, which he alleges is due to his service-connected disabilities. 

The Veteran was provided with VA examinations in December 2012 and June 2014. Both examiners confirmed that the Veteran has erectile dysfunction but stated that it was less likely than not related to the Veteran's bilateral tinea pedis or to his unspecified bipolar disorder. The December 2012 examiner provided an extensive rationale, explaining that the onset of erectile dysfunction "overlaps a period of time with concurrent diagnosis of severe sleep apnea, obesity, severe alcohol dependence, as well as ongoing high blood pressure medications including beta-blocker, Labetalol and diuretic Hydrochlorothiazide." Furthermore, the examiner stated, "[a]ll of these conditions are strongly associated with erectile dysfunction and much more likely to be the cause of the Veteran's erectile dysfunction than his chronic dermatologic condition that was ongoing throughout the period of time while his erections were normal." Similarly, the examiner explained that the psychiatric disorder preceded onset of erectile dysfunction and that the Veteran was not taking any medications for the psychiatric disorder at the time of onset. 

At his June 2014 examination, the examiner again stated that it is less likely than not that the Veteran's erectile dysfunction is related to or aggravated by the Veteran's service-connected dermatologic or psychiatric conditions or their treatments. Again, the examiner provided a detailed rationale explaining that the Veteran was not taking any medications for his dermatologic or psychiatric conditions at the time of the onset of erectile dysfunction and that the Veteran's sleep apnea, obesity, severe alcohol dependence, and high blood pressure medications are strongly associated with erectile dysfunction. 

The Board finds both opinions to be competent and credible, as there is no evidence to the contrary, and finds the rationales to be adequate, as they are well supported and reflect a thorough review of the file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). Therefore, the Board finds the opinions of the VA examiners are entitled to significant probative weight. 

The Board finds that the probative evidence of record weighs against a finding of secondary service-connection, as both examiners opined that the erectile dysfunction is less likely than not related to a service-connected disease or injury. There are no other medical opinions as to etiology or evidence that would warrant a finding of secondary service-connection. 

Although the Veteran is claiming his condition as secondary to his bilateral tinea pedis or to his unspecified bipolar disorder, direct service connection is still potentially applicable. However, there is nothing in the service treatment records, nor has the Veteran alleged that anything in service led to his erectile dysfunction. Furthermore, onset of erectile dysfunction was not until 2006, more than 35 years after the Veteran's separation from service. Direct service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.
Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to a rating in excess 10 percent for bilateral tinea pedis with onychomycosis and chronic urticarial dermographic response allergy condition (previously referred to as chronic urticarial dermographic response with fungal infection of feet and nails) is denied.

The rating for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) prior to January 28, 2011 is increased to 30 percent.

Entitlement to a rating in excess of 30 percent from January 28, 2011 to June 11, 2014 for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) is denied.

Entitlement to a rating in excess of 50 percent after June 11, 2014 for unspecified bipolar disorder (previously rated as psychoneurosis, anxiety with headaches (now claimed as nervous condition/anxiety)) is denied.

The rating for migraine headaches (previously evaluated with psychoneurosis) prior to June 27, 2014 is increased to 30 percent. 

Entitlement to a rating in excess of 30 percent for migraine headaches (previously evaluated with psychoneurosis) is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for chronic pneumonia is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disease or injury, is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


